Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 20 Dec 2021.
Claims 1, 4-21 are pending. Claims 2 and 3 are canceled. Claim 1, 14, 20 is amended. Claim 21 is new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas distribution unit” in claim 1, 12, 14, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, gas distribution unit (claim 1, 12, 14, 19) shall be interpreted as comprising gas distribution unit 170 including a backing plate 172, a shower head 176, and insulating members 178a, 178b, and 178c or equivalents thereof in light of para [0039], Fig. 1 and 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further claim interpretation regarding claim 6, limitation “a cooling pate on at least one of top and bottom surfaces of the shielding plate to cool the shielding plate” is interpreted to mean that outer surfaces of the shielding plate can have a cooling function in light of applicant’s remarks (filed 20 Dec 2021 having 2 total pages).

Drawings
Drawing objections are withdrawn in light of applicant’s remarks (filed 20 Dec 2021 having 2 total pages).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 14, 15, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1), Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”), and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”) and further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation).
Regarding claim 1, Baek ‘405 teaches: a capacitively coupled plasma substrate processing apparatus (Fig. 3 and 5, paragraph [0029],[0035]) comprising: 
a process chamber (comprising plasma chamber having chamber side wall 14 and bottom wall 16, Fig. 3 and 5, paragraph [0022]) which is exhausted to vacuum and provides a sealed internal space (comprising chamber interior 19, Fig. 3 and 5, paragraph [0025])(paragraph [0024]); 
a shielding box (comprising electrically grounded gas feed enclosure 84, Fig. 3 and 5, paragraph [0068]) having a grounded shielding plate (comprising the portion of 
a gas inlet (comprising gas feed conduit 28, Fig. 3 and 5, paragraph [0025]) which is connected to the process chamber to provide a process gas into the process chamber; 
a gas distribution unit interpreted under U.S.C. 112f as comprising a backing plate (comprising back wall 22, Fig. 3 and 5, paragraph [0024] , shower head (comprising showerhead 26, Fig. 3 and 5, [0024]), and insulators (comprising dielectric liners 42, Fig. 3 and 56, paragraph [0034]) which is connected to the gas inlet (comprising gas feed conduit 28, Fig. 3 and 5) to inject the process gas flowing into the gas inlet in the internal space (comprising 19, Fig. 3 and 5); 
an impedance matching network (comprising 33, Fig. 3 and 5, paragraph [0030]) which is disposed outside the process chamber (comprising chamber side wall 14 and bottom wall 16, Fig. 3 and 5) and transfers an RF power of an RF power supply to the gas distribution unit (paragraph [0030]);
 an RF connection line (comprising electrical conductor 41, Fig. 3 and 5, paragraph [0030]) which connects an output of the impedance matching network (comprising 33, Fig. 3 and 5) to the gas inlet (Fig. 5 configuration, paragraph [0093]) or the gas distribution unit (Fig. 3 configuration, paragraph [0030]); 
and the shielding plate (comprising the portion of 18 which is covered by 84, Fig. 3 and 5, paragraph [0089]-[0091]) is configured such that the gas inlet (comprising 28, Fig. 3 and 5) penetrates the shielding plate (comprising the portion of 18 which is covered by 84, Fig. 3 and 5)(Baek ‘405 shows that the configuration of Fig. 3 allows RF connection line 41 to go through shielding plate 18 while also allowing gas inlet 28 to penetrate shielding plate portion 18; Fig. 5 configuration shows RF connection line 41 penetrating through shielding plate 18), the shielding plate (comprising the portion of 18 
Baek ‘405 is silent as to the material of the shielding plate (comprising portion of 18 which is covered by box 84, Fig. 5) and does not explicitly teach that the shielding plate includes, in sequence, a bottom non-magnetic conductive plate, a middle plate comprising a ferromagnetic material, and a top non-magnetic conductive plate, and each of the bottom non-magnetic conductive plate and the top non-magnetic conductive plate has a thickness that is  (i) greater than a skin depth ,(ii), between several millimeters and tens of millimeters, and (iii) at least 10 times greater than a thickness of the middle plate, and the thickness of the middle plate is between 0.1 and 1 millimeter, and is silent regarding the shielding box (comprising 84, Fig. 5) being capable of electromagnetic shielding.
However, Staebler teaches a shielding plate (Fig. 1, paragraph [0005]-[0007]) configured to shield an electromagnetic wave (paragraph [0002],[0036]; source 3 (Fig. 1) has frequencies varying form a few Hz to several MHz, paragraph [0042]) comprising a first sheet of diamagnetic or paramagnetic electrically conductive material (5, Fig. 1; note: sheet 5 can be  aluminum; paragraph [0046], [0059]-[0060], [0067]; additionally, taught material of aluminum is the same material disclosed in instant application paragraph [0044] and [0062]-[0063] as a suitable non-magnetic conductive material), a middle plate comprising of ferromagnetic material (comprising sheet 4, Fig. 1, paragraph [0037]), and a second sheet of diamagnetic or paramagnetic material (6, Fig. 1; note sheet 5 can be aluminum, 
Additionally, Baek ‘405 teaches that plasma is generated between the gas distribution unit (comprising backing plate 22 and showerhead 26, Fig. 3 and 5) and electrically grounded components 12-18 in the interior 19 of the plasma chamber (paragraph [0029]). In other words, one of ordinary skill in the art would understand that the gas distribution unit (comprising backing plate 22 and the showerhead 26, Fig. 3 and 5, paragraph [0024], [0029]) is the plasma source and source of RF electromagnetic wave in the plasma substrate processing apparatus.
Further, Yousif teaches that when one reduces or eliminates non-uniformities caused by external magnetic fields such as earth's magnetic field, the inherent non-uniformities of the processing apparatus hardware may be reduced (paragraph [0017]). Yousif additionally teaches that permalloy or mu-metal (ferromagnetic materials with high permeability) are suitable for reducing the effects of earth's magnetic field and magnetic fields generated from adjacent process chambers (paragraph [0029]) (note: the taught materials are the same is those disclosed in instant application paragraph [0011], [0044]-[0045],[0062]-[0063])
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct or select the material of the shielding plate (Baek ‘405: comprising the portion of 18 which is covered by 84, Fig. 5) to include a middle plate comprising a ferromagnetic material between two non-magnetic conductive plates of aluminum (i.e. 
Further, Staebler teaches that the ferromagnetic sheet/plate (4, Fig. 1) has a thickness of 0.12 mm (paragraph [0060]) and that each aluminum sheet (5 and 6, Fig. 1) is 1 mm (paragraph [0060],[0069]). Staebler additionally teaches that attenuation increases when the thickness of the sheet of aluminum increases (paragraph [0069]). In other words, Staebler teaches that thickness is a result-effective variable that affects attenuation. Note: Staebler teaches that the thickness of the aluminum plates (i.e. non-magnetic conductive plates) are about 8.3 times greater than the thickness of the middle plate (4, Fig. 1)(paragraph [0060],[0069]) which is close to the claimed range of "at least 10 times greater than a thickness of the middle plate." Staebler further teaches that the thickness of the middle plate is 0.12 mm (paragraph [0060]) (note: claimed thickness is within claimed range of 0.1 mm and 1 mm; examiner further notes that the claims require that the middle plate comprises ferromagnetic material but does not specify that the middle plate only comprises the ferromagnetic material. Further, the claims do not require that the thickness of the middle ferromagnetic plate is the same as the thickness of the ferromagnetic material).
Additionally, Daugherty teaches wherein the thickness of the non-magnetic conductive layer is selected such that it is greater than the skin depth of a RF current configured to flow therethrough during plasma processing to prevent the RF current from penetrating to the middle ferromagnetic plate (i.e. body) to reduce resistive power loss through the middle 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the top and bottom plates and select a thickness of 0.1 and 1 millimeter for the middle plate in view of teachings of Staebler and Daugherty in the apparatus of Baek ‘405 in view of Staebler and Yousif (and further substantiated by Nagorny and Hong) in order shielding of low frequency and high frequency waves of a magnetic source (i.e. an internal magnetic field)(Staebler: paragraph [0059],[0069]) and to prevent the RF current of the RF electromagnetic wave used in substrate processing from reaching the middle ferromagnetic material and causing resistive power loss through the middle ferromagnetic material (Daugherty: paragraph [0014]-[0015], [0025]) and to optimize/adjust attenuation (Staebler: paragraph [0069]) depending on the operating/processing RF electromagnetic wave  frequency used in substrate processing.
Further, regarding “electromagnetic shielding,” this is an intended use/functional limitation. Since Baek ‘405 in view of Staebler , Yousif, Daugherty teaches all of the structural limitations of the claim including a grounded box (Baek ‘405: 84, Fig. 5, paragraph [0068]) and since Nagorny teaches/further substantiates that grounding of a conductive cage (RF cage 104, Fig. 1) reduces radiation of electromagnetic interference into surrounding environment as well as shield the enclosed area from electromagnetic radiation (paragraph [0040]) and Hong teaches/further substantiates that grounding of an electromagnetic shielding device can extinguish the electric field of the electromagnetic waves (page 4 see section titled “technical challenge” and the first through third paragraph under section titled “composition and 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 5, Baek ‘405 in view of Staebler, Yousif, and Daugherty and( further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 above and Staebler further teaches that the ferromagnetic material of the shielding plate (comprising at least a portion of 18 (Fig.5) of Baek ‘405 which is enclosed by 84 (Fig. 5) of Baek ‘405 as modified in claim 1 in view of teachings of teachings of Staebler and Yousif in claim 1 above to include a ferromagnetic material as applied above. Additionally Staebler teaches an iron-nickel alloy (paragraph [0010]-[0011]) and Staebler also teaches mu-metal (paragraph [0048], [0050], [0056]). Additionally, Yousif teaches mu-metal and permalloy (paragraph [0029]).
Regarding claim 14, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong)  teaches all of the limitations of claim 1 above including a bottom non-magnetic plate (see teachings of Staebler) and a gas distribution unit (Baek ‘405: comprising a backing plate (comprising back wall 22, Fig. 3 and 5, paragraph [0024] , shower head (comprising showerhead 26, Fig. 3 and 5, [0024]), and insulators (comprising dielectric liners 42, Fig. 3 and 56, paragraph [0034])).
With regards to limitation, wherein “the bottom non-magnetic plate faces the gas distribution unit,” since the combination of Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong)  in claim 1 modified the shielding plate (Baek ‘405: comprising portion of 18 which is covered by box 84, Fig. 3 and 5) to include a bottom non-magnetic plate (see teachings of Staebler as applied in claim 1) and Baek ‘405 teaches in 
With regards to limitation “shield an electric field generated in the gas distribution unit,” this is a functional/intended use limitation. Since Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong)  as applied above teaches all of the structural limitations including a shielding plate and a gas distribution unit and that the shielding plate is configured to shield electromagnetic waves (see teachings of Staebler,  Nagorny, and Hong in claim 1 rejection), and Baek ‘405 additionally teaches that cover 18 electrically shields an electromagnetic field produced by RF current in the gas distribution unit (comprising at least 22, Fig. 3 and 5, paragraph [0090]), the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above in claim 1 rejection. 
Regarding claim 15, Baek ‘405 in view of Staebler, Yousif, and Daugherty and( further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 above and Baek ‘405 further teaches wherein the gas distribution unit includes a backing plate (comprising back wall 22, Fig. 3 and 5, paragraph [0024]), a shower head (comprising showerhead 26, Fig. 3 and 5, [0024]), and a plurality of insulating members (comprising dielectric liners 42, Fig. 3 and 56, paragraph [0034]) that electrically insulate the gas distribution unit (paragraph [0024],[0034]).
Regarding claim 19, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 above and Baek ‘405 further teaches wherein the RF connection line (comprising 41, Fig. 5) connects the output of the impedance matching network (comprising 33, Fig. 5, paragraph [026]) to the gas inlet (comprising 28, Fig. 5), and the gas inlet (comprising 28, Fig. 5) is configured to transfer the RF power to the gas distribution unit (comprising back wall 22 and showerhead 26, Fig. 5) through 
Regarding claim 20, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 above including a bottom non-magnetic plate (see teachings of Staebler and Daugherty) and Staebler further teaches that a suitable material for the bottom non-magnetic conductive plate is aluminum (paragraph [0013], [0046],[0060],[0069]). Additionally, Daugherty teaches that aluminum is a suitable non-magnetic conductor material for an outer layer of an electromagnetic shielding plate (paragraph [0018]).
Regarding claim 21, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 above including each of the bottom non-magnetic conductive plate and the top non-magnetic conductive plate has a thickness that is (i) greater than/optimized considering a skin depth (see teachings of Daugherty). Furthermore Daugherty teaches that the skin depth is at a frequency of the RF electromagnetic wave (abstract, paragraph [0014]-[0015],[0025]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1) and Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”) and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”) and  further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation) as applied to claims 1, 5, 14, 15, 19, 20, 21 above and further in view of Mungkekar et al. (US 2006/0024451 A1 hereinafter “Mungkekar”) and Ishikawa et al. (JPH03233085A hereinafter “Ishikawa” and referring to English Machine Translation).
Regarding claim 4, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 including a shielding plate (Baek ‘405: comprising at least a portion of 18 which is covered by box 84, Fig. 3 and 5) modified by teachings of Staebler and Yousif in claim 1 above to include a ferromagnetic material as applied above but do not explicitly teach that the shielding plate is a square plate and is divided into four parts in a matrix format (i.e. arranged in rows and columns).
However, Baek ‘405 teaches that the shielding box (84, Fig. 3-5) has a quandrangular shape (See Fig. 4).
Further, Mungkekar teaches a plasma processing apparatus having magnetic shield plates (comprising 502 and 502a, Fig. 5C, paragraph [0093]) arrayed to form a continuous structure to shield exposure of the plasma within the chamber to the effects of plasma (abstract, paragraph [0076]-[0077], [0088]-[0089]).
Additionally, Ishikawa further teaches a magnetic shield having a quandrangular shape and divided into four parts (comprising magnetic shield sheets 31, Fig. 7) and arranged in a matrix format (i.e. arranged in rows and columns) (page 6 line 15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the shielding plate into four parts in view of teachings of Mungkekar and Ishikawa in the apparatus of Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) as a known suitable alternative construction configuration of a shield plate to accommodate different chamber/component shapes for a shield and for ease of assembly.
Further, regarding limitation “square” the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1) and Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”) and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”) and  further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation) as applied to claims 1, 5, 14, 15, 19, 20, 21 above and further in view of  Hong and IDS art Kim et al. (KR20160078660A hereinafter “Kim” and hereinafter referring to English Machine translation).
Regarding claim 6, Baek ‘405 in view of Staebler, Yousif, Daugnerty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 including a shielding plate (Baek ‘405: comprising at least a portion of 18 which is covered by box 84, Fig. 3 and 5) modified by teachings of Staebler and Yousif in claim 1 above to include a ferromagnetic material as applied above but do not explicitly teach a cooling plate provided on at least one of top and bottom surfaces of the shielding plate to cool the shielding plate. 
However, Baek '405 teaches that the shield plate (comprising the portion of cover 18 which is covered by 84, Fig. 3 and 5, paragraph [0089]-[0091]) is a part of the lid of the process chamber of the plasma substrate processing apparatus (as understood from Fig. 3 and 5) and that the shielding plate (comprising the portion of cover 18 which is covered by 84, Fig. 3 and 5) gets hot (paragraph [0067]).
Additionally, Hong teaches that electromagnetic waves has a component which can absorb into the shielding plate and cause heating in the shielding plate (300, Fig. 4) (page 6 fourth paragraph). Hong further teaches providing a heat dissipation (i.e. cooling) on the surface of the metal plate of the electromagnetic wave shielding device (claim 4).
Further, Kim teaches an electromagnetic shielding plate including a ferromagnetic plate (230, Fig. 2, page 7 line 282-286) and a heat dissipating layer/plate (210, Fig. 2) on the ferromagnetic material (230, Fig. 2) (page 3 line 97-98, page 5 line 182-184, page 7 line 268-278).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a layer cooling plate/layer on at least one of top and bottom surfaces to cool the shielding plate in view of teachings of Hong and Kim in the apparatus of Baek ‘405 in view of Staebler , Yousif, and Daugherty (and further substantiated by Nagorny and Hong) as a known suitable alternative configuration of a shielding plate which would enable temperature control/heat dissipation of the shielding plate (Kim: page 3 line 97-98; Hong claim 4) caused by absorption of electromagnetic waves (Hong: page 6 fourth paragraph).
Claim 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1) and Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”) and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”)  and  further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation) as applied to claims 1, 5, 14, 15, 19, 20, 21 and further in view of Banna et al. (US 2014/0209244 A1 hereinafter “Banna”) and Le et al. (US 2012/0236528 A1 hereinafter “Le”).
Regarding claim 7
Baek ‘405 in view of Staebler , Yousif, and Daugherty (and further substantiated by Nagorny and Hong) as applied above do not explicitly teach that the shielding plate includes two or more ferromagnetic sheets.
However, Banna teaches a shielding plate (comprising magnetic shield 154, Fig. 2, paragraph [0044]) comprising multiple (i.e. two or more) layers (i.e. sheets) of ferromagnetic/high magnetic permeability materials (i.e. mu-metals) alternating with non-magnetic materials (paragraph [0044]). Banna further teaches that the selection of material depends on the magnitude of magnetic field to be shielded, temperature at which shielding is desired to occur, thickness of the material, number of layers of the material, and desired attenuation (paragraph [0044]).
Additionally, Le teaches an electromagnetic interference shield having layers (i.e. two or more) and adjusting the number and thickness of the layers to achieve electromagnetic interference control at high frequencies (paragraph [0013]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shielding plate (Baek ‘405: comprising at least a portion of 18 which is covered by box 84, Fig. 3 and 5) to comprise two or more ferromagnetic sheets in view of teachings of Banna and Le in the apparatus of Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong)  to enable optimized control of electromagnetic shielding depending on the processing/operating conditions (i.e. RF operating frequency and magnitude of magnetic field generated).
Regarding claim 8, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong), and Le teaches all of the limitations of claim 1 and 7 above including a shielding plate (Baek ‘405: comprising at least a portion of 18 which is covered by box 84, Fig. 3 and 5) modified by teachings of Staebler and Yousif in claim 1 above to include a ferromagnetic material. Baek ‘405 in view of Staebler and Yousif (and further substantiated by Nagorny and Hong), and Le further teaches that the shielding plate (Baek ‘405: comprising at 
Baek ‘405 in view of Staebler, Yousif, Daugherty (and further substantiated by Nagorny and Hong), and Le does as applied above does not explicitly teach wherein the areas are different from each other.
However, Le further teaches that the thickness of a ferromagnetic material effects RF permeability due to effects of eddy currents and out of plane magnetization (paragraph [0024]) Le further teaches ferromagnetic material layers/sheets may have different thicknesses (paragraph [0027]) and adjusting the thicknesses of the layers to achieve electromagnetic interference control at high frequencies (paragraph [0013]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two more ferromagnetic sheets to have thicknesses different from each other (which would also affect an area of the sheets) in view of teachings Le in the apparatus of Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong), and Le to optimize control of electromagnetic shielding at high frequencies (Le: paragraph [0013]).
Regarding claim 9
Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong), and Le as applied above does not explicitly teach wherein the thicknesses of the two or more sheets are different from each other.
However, Le further teaches that the thickness of a ferromagnetic material effects RF permeability due to effects of eddy currents and out of plane magnetization (paragraph [0024]) Le further teaches ferromagnetic material layers/sheets may have different thicknesses (paragraph [0027]) and adjusting the thicknesses of the layers to achieve electromagnetic interference control at high frequencies (paragraph [0013]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two more ferromagnetic sheets to have thicknesses different from each other or to adjust the thicknesses of the two or more ferromagnetic sheets in view of teachings of Le in the apparatus of Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong), and Le to optimize control of electromagnetic shielding at high frequencies (Le: paragraph [0013]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1) and Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”) and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”) and  further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation) as applied to claims 1, 5, 14, 15, 19, 20, 21 above and further in view of Choi et al. (US 2010/0196626 A1 hereinafter “Choi”).
Regarding claim 10, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 as applied above and Baek ‘405 further teaches a remote plasma source (not shown) connected to the gas inlet (28, Fig. 3 and 5, paragraph [0035]) but is silent as to the placement of the remote plasma 
However, Choi teaches a capacitively coupled plasma apparatus (Fig. 1) including a remote plasma source (comprising 107, Fig. 1, paragraph [0053]) mounted outside and above the chamber (102, Fig. 1) wherein the remote plasma source supplies a reactive gas (i.e. active gases for cleaning) (paragraph [0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the remote plasma source of Baek ‘405 outside of the shielding plate (Baek ‘405: comprising at least a portion of 18 which is covered by box 84, Fig. 3 and 5, Fig. 3 and 5) and to supply a reactive gas (i.e. cleaning gas) in view of teachings of Choi in the apparatus of Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) as a known suitable alternative configuration of a remote plasma source with respect to other chamber components to allow suitable placement/mounting of parts in a region above a plasma processing chamber and enable supply of reactive gases for cleaning of the chamber.
Claim 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1), Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”) and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”) and  further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation) as applied to claims 1, 5, 14, 15, 19, 20, 21 above and further in view of Do et al. (US 2012/0000609 A1 hereinafter “Do”).
Regarding claim 11 and 16, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 as applied above including an electromagnetic shielding box (Baek ‘405: 84, Fig. 3 and 5) and Baek ‘405 
Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) as applied above does not explicitly teach, with regards to claim 11 wherein a side surface and a top surface of the electromagnetic shielding box comprise a non-magnetic material; with regards to claim 16, a sidewall and top surface (of the electromagnetic shielding box) comprising a non-magnetic material.
However, Do teaches a grounded shielding box (comprising 150, Fig. 1, 3, 9) having a top surface (comprising upper piece 154b of first shielding covers, Fig.  3 and 9) and sidewall/side surface (comprising second shielding cover 150b, Fig. 3 and 9) comprise aluminum (paragraph [0053]).
Additionally, as discussed above, Baek ‘405 teaches electromagnetic shielding box (84, Fig. 3 and 5) is a grounded box (paragraph [0068]) but is silent about the particular material.
Further, Staebler discloses that aluminum is a known non-magnetic conductive (i.e. paramagnetic/diamagnetic material) (paragraph [0013]) (note: taught material of aluminum is the same material disclosed in instant application paragraph [0044] and [0062]-[0063] as a suitable non-magnetic conductive material).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable conductive material for a sidewall/side surface and top surface of a grounded shielding box (Baek ‘405: 84, Fig. 3 and 5) in view of teachings of Do in the apparatus of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) as a known suitable non-magnetic conductive material enabling grounding/shielding in a plasma processing apparatus.
Regarding claim 17, Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 and 16 as applied above including an electromagnetic shielding box (Baek ‘405: 84, Fig. 3 and 5. Regarding limitation “electromagnetic shielding box is configured to prevent an external magnetic field from passing through a capacitively coupled plasma generation region at a lower portion of the electromagnetic shielding box,” this is a functional/intended use limitation. Since , Baek ‘405 in view of Staebler, Yousif, and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the structural limitations of claim 1 including a grounded electromagnetic shielding box (Baek ‘405: 84, Fig. 3 and 5), capacitively coupled plasma generation (Baek ‘405: paragraph [0029]), the shielding plate as modified by teachings of Staebler and Yousif to include a ferromagnetic material, and Nagnory further teaches/substantiates that grounding of a conductive cage (RF cage 104, Fig. 1) reduces radiation of electromagnetic interference into surrounding environment as well as shield the enclosed area from electromagnetic radiation (paragraph [0040]) and Yousif teaches that ferromagnetic material such as mu-metal is capable of blocking external magnetic fields such as earth’s magnetic field (paragraph [0029]), the apparatus of the same is considered capable of meeting the functional/intended use limitations.
Further, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1), Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”) and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”) and  further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation) as applied to claims 1, 5, 14, 15, 19, 20, 21 above and further in view of  Baek et al. (US 2013/0071581 A1 hereinafter "Baek '581") and further substantiated by Baek (US 2010/0245214 A1 hereinafter "Baek '214").
Regarding claim 12, Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 as applied above including a gas distribution unit (Baek '405 :comprising a backing plate (comprising back wall 22, Fig. 3 and 5, paragraph [0024] , shower head (comprising showerhead 26, Fig. 3 and 5, [0024]), and insulators (comprising dielectric liners 42, Fig. 3 and 56, paragraph [0034])) and a process chamber (Baek '405: comprising plasma chamber having chamber side wall 14 and bottom wall 16, Fig. 3 and 5, paragraph [0022])).
Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) as applied above does not explicitly teach a lead frame on a top surface of the process chamber to mount the gas distribution unit; and a lead frame cover on a top surface of the lead frame to provide a sealed space at atmospheric pressure.
However, Baek '405 teaches that the gas distribution unit (comprising back wall 22 and showerhead 26, Fig. 3 and 5) is supported on an upper portion of the process chamber wall (14, Fig. 3 and 5) and a lid/cover (comprising a portion of 18 which is not covered by box 84, Fig. 3 and 5) is on a top surface of the process chamber wall (14, Fig. 3 and 5).
Additionally, Baek '581 teaches a capacitively coupled plasma substrate processing apparatus (comprising PECVD apparatus, Fig. 1, paragraph [0022],[0033])  including a lead frame (comprising ledge 114, Fig. 1, paragraph [0027]) on a top surface of the process chamber (comprising chamber walls 102, Fig. 1, paragraph [0027]) to mount the gas distribution unit (comprising showerhead 106 and backing plate 112, Fig. 1 and 2); and a lead frame cover (comprising chamber lid 152, Fig. 1 and 2) on a top surface of the lead frame (comprising ledge 114, Fig. 1 and 2). Baek '581 further teaches that the lead frame (comprising 114, Fig. 1 and 2) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lead frame on a top surface of the process chamber to mount the gas distribution unit(i.e. configure a portion of the process chamber wall which mounts/supports the gas distribution unit to be separate); and a lead frame cover on a top surface of the lead frame (i.e. configure, in Baek ‘405, the portion of 18 which is not covered by box 84 (Fig. 3 and 5) to rest on a top surface of the lead frame taught by Baek ‘581) in view of teachings of Baek '581 in the apparatus of Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) as a known suitable alternative support configuration for a gas distribution unit in a plasma processing apparatus which would enable electrical communication between the gas distribution unit support portion (i.e. lead frame) and the process chamber wall and would also enable making separable/replaceable the portion of the process chamber wall which supports the gas distribution unit support portion (i.e. lead frame).
Furthermore, the courts have ruled that (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). In re Dulberg
Regarding limitation "to provide a sealed space at atmospheric pressure," this is an intended use, functional limitation. Since Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) and Baek '581 teaches all of the structural limitations of the claim, and additionally Baek '581 teaches that the gas distribution unit (Baek '581: comprising 112, Fig. 1) seals the chamber (Baek '581: paragraph [0027]) and further Baek '214 teaches that a configuration with a gas distribution unit (Baek '214: comprising showerhead 118 and backing plate 130, Fig. 1) sealed against a chamber wall (Baek '214: comprising 102, Fig. 1) provides a space at atmospheric pressure in a region between lid 128 and backing plate 130 (Baek '214: paragraph [0032]), the apparatus of the same is considered capable of meeting the intended use/function limitations.
Regarding claim 13, Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) and Baek '581 (further substantiated by Baek ‘214) teaches all of the limitations of claim 12 as applied above, including a lead frame cover (Baek ‘405: comprising portion of 18 which is not covered by box 84, Fig. 3 and 5) and a shielding plate (comprising portion of 18  Baek ‘405 which is covered by box 84 (Fig. 3 and 5) and modified in claim 1 in view of teachings of Staebler and Yousif to comprise a ferromagnetic material). 
Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) and Baek '581 (further substantiated by Baek ‘214) as applied above does not explicitly teach that the lead frame cover has a through-hole in its central region, the shielding plate is on the through-hole of the lead frame cover, and the shielding plate and the lead frame cover are electrically connected to each other such that a surface current continuously flows in a radial direction.
However, combination of Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) and Baek '581 (further substantiated by Baek ‘214) as discussed in claim 1 and 12 above essentially teaches a shielding plate (comprising portion of 18 Baek ‘405 which is covered by box 84 (Fig. 3 and 5) and modified in claim 1 in view of 
Further, providing a through hole in the lead frame cover and placing the shielding plate on the through hole of the lead frame cover is a construction configuration which is essentially making the shielding plate separable from the lead frame cover. Such a configuration would be obvious in that the shielding plate would be replaceable or removable for maintenance purposes due to normal wear and tear (i.e. heating) of the plasma processing apparatus from applying the RF power to a central area of the upper part of the apparatus (paragraph [0067] of Baek ‘405 teaches that the lead frame cover comprising 18 gets hot). Furthermore, see MPEP 2144.V.C. regarding rationale and case law for making separable.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lead frame cover to include a through-hole in its central region and to place the shielding plate is on the through-hole of the lead frame cover (i.e. making the shielding plate separable/replace from the lead frame cover) in view of teachings of Baek ‘405 in view of Staebler, Yousif and Daugherty (and further substantiated by Nagorny and Hong) and Baek '581 (further substantiated by Baek ‘214) to enable replacement of the shielding plate instead of the whole chamber lid. Further it would be obvious to configure the  shielding plate and the lead frame cover to be electrically connected to each other such that a surface current continuously flows in a radial direction (i.e. outward from a central point such as 90 and 50 Fig. 3 and 5 of Baek ‘405) in view of teachings of Baek ‘405 in the apparatus of Baek ‘405 in view of Staebler and Yousif (and further substantiated by Nagorny and Hong) and Baek '581 (further substantiated by Baek ‘214) to enable an electrical communication pathway to conduct .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2011/0126405 A1 hereinafter “Baek ‘405”) in view of Staebler (US 2014/0131087 A1), Yousif et al. (US 2014/0262044 A1 hereinafter “Yousif”) and Daugherty (US 2015/0187615 A1 hereinafter “Daugherty”) and  further substantiated by Nagorny (US 2016/0276230 A1) and Seong-Mo Hong (KR-1999032743-A hereinafter “Hong” and referring to English machine translation)as applied to claims 1, 5, 14, 15, 19, 20, 21 above and further in view of Yamazawa (US 2008/0174324 A1).
Regarding claim 18, Baek ‘405 in view of Staebler, Yousif, Daugherty (and further substantiated by Nagorny and Hong) teaches all of the limitations of claim 1 as applied above including a RF connection line (Baek ‘405: comprising 41, Fig. 3 and 5) but does not explicitly teach that that RF connection line comprises a copper belt or coaxial cable.
However, Yamazawa teaches that for a capacitively coupled plasma apparatus it is typical to use a coaxial cable as a radio frequency power supply line (i.e. RF connection line) through which radio frequency power outputted from a radio frequency power supply to the electrode inside the chamber (paragraph [0002]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the RF connection line (Baek ‘405: 41, Fig. 3 and 5) to comprise a coaxial cable in view of teachings of Yamazawa in the apparatus of Baek ‘405 in view of Staebler, Yousif, Daugherty (and further substantiated by Nagorny and Hong) as a known suitable alternative configuration of an RF power supply conductor/line suitable for delivering power to an electrode inside a chamber for capacitively coupled plasma generation.
Response to Arguments
Applicant's arguments filed 20 Dec 2021 (note: two sets of remarks have been filed on 20 Dec 201 wherein the remarks totaling 2 pages addresses only the Drawings and the remarks totaling 28 pages addresses the prior art rejections. Hereinafter the remarks filed 20 Dec 2021 and totaling 28 pages will be addresses in the response to arguments) have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on page 7 regarding U.S.C. 103 rejection of independent claim 1, that Baek discloses a capacitively coupled plasma which one of ordinary skill in the art would not need to protect from external magnetic fields and thus none of the cited references provide motivation to modify Baek in the manner necessary to arrive at the present claims. Applicant provides further remarks regarding a summary of inductively coupled plasma (ICP), capacitively coupled plasma (CCP), and interactions with magnetic fields in page 8-10.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Baek ‘405 in view of Staebler, Yousif, and Daugherty and further substantiated by Nagorny and Hong as discussed in detail in claims rejections above. Further explains regarding, applicant's arguments against the references (Baek ‘405) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Baek ‘405 teaches that the gas distribution unit (comprising backing plate 22 and the showerhead 26, Fig. 3 and 5, paragraph [0024], [0029]) is the plasma source and source of RF electromagnetic wave in the plasma substrate processing apparatus (i.e. an internal source of electromagnetic wave). Baek ‘405 does not teach a shield plate comprising a top and bottom non-magnetic plate and a middle plate of 
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on page 11 regarding U.S.C. 103 rejection of independent claim 1, that Staebler relates to a device for protecting a space adjacent to a magnetic source from magnetic energy radiated by the magnetic source and does not use or disclose induction heating (or hysteresis loss).
Examiner responds that “induction heating (or hysteresis loss)” is not commensurate with the claims. Additionally, Staebler relates to a device for protecting a space adjacent to a magnetic source from a magnetic energy radiated by the magnetic source (paragraph [0002]). Baek ‘405 teaches that the backing plate and the shower head (comprising backing plate 22 and the showerhead 26, Fig. 3 and 5, paragraph [0024], [0029]) is a source of electromagnetic energy and one of ordinary skill in the art would be motivated to provide a shield plate in the apparatus of Baek ‘405 to shield the environment outside of the plasma chamber (i.e. 
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on page 12 regarding U.S.C. 103 rejection of independent claim 1, that capacitively coupled plasma of Baek is hardly affected by external magnetic fields, so there is no need to protect it from external field and there is no basis in either Baek or Staebler to include a shielding plate as a bottom surface of an electromagnetic shielding box, as is recited in the present claim 1.
Examiner responds, teachings and combination of Baek and Staebler are discussed above. Furthermore, Baek ‘405 already teaches a plate (18, Fig.  5) as a bottom surface of a shielding box (comprising electrically grounded gas feed enclosure 84, Fig. 3 and 5, paragraph [0068]). Teachings of Staebler and Yousif are cited to modify the material and construction of the plate of Baek ‘405 as explained in detail in claims rejections above.
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on bottom of page 12-top of page 14 regarding U.S.C. 103 rejection of independent claim 1, that the principle of operation of the relevant devices disclosed in Staebler and Yousif is believed to be inapplicable in the present claims.
Examiner respectfully disagrees. One of ordinary skill in the art would understand that Baek ‘405 teaches a source of electromagnetic radiation which is the backing plate 22 and showerhead 16 (Fig. 3 and 5, paragraph [0024], [0029]). Staebler relates to a shield protecting a surrounding area from the magnetic wave generated by a magnetic source, wherein the magnetic wave energy can disrupt operation of electronic devices or harm humans (paragraph [0001]-[0002]). Yousif teaches a shield configured to shield an external magnetic source including earth’s magnetic field as well as magnetic fields from adjacent process chambers (paragraph [0029]). Thus, one of ordinary skill in the art would appreciate that both Staebler and Yousif teach electromagnetic shielding which is relevant to the electromagnetic shielding plate of the instant invention. Additionally, examiner notes that the instant application teaches 
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on page 14-16 regarding U.S.C. 103 rejection of independent claim 1, that neither Baek nor Staebler make any mention of shielding electromagnetic waves having only a horizontal magnetic field component, nor is there mention in Baek or Staebler of a non-magnetic conductive plate being capable of cooling an inductively heated ferromagnetic material. Furthermore, the applicant argues that the middle plate comprising a ferromagnetic material of the present apparatus and the ferromagnetic layer of Staebler are believed to perform different functions.
Examiner responds that “shielding electromagnetic waves having only a horizontal field component” and “non-magnetic conductive plate being capable of cooling an inductively heated ferromagnetic material” is not commensurate with amended claim 1. In response to applicant's argument that Baek or Staebler does not teach a non-magnetic conductive plate being capable of cooling an inductively heated ferromagnetic material, “capable of cooling an inductively heated ferromagnetic material” is an intended use limitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, one of ordinary skill in the art would understand that Staebler teaches the function of electromagnetic shielding (see at least title, paragraph [0001]- [0002]) which is understood to be the same function as the instant invention’s shielding plate.
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on page 17-20 regarding U.S.C. 103 rejection of independent claim 1, Daugherty does not disclose or teach a grounded electromagnetic shielding plate including a ferromagnetic material, but rather a cold-sprayed electrically conductive and nonmagnetic coating on thick magnetic shielding panels surrounding the chamber. Applicant further argues that the operating principle of Daugherty is 
Examiner responds that Daugherty is cited to teach optimization of the thickness of the non-conductive plate/material of the shielding plate with respect to an applied RF as discussed in detail in claims rejections above. Baek ‘405 already teaches a grounded shielding plate as discussed in detail in claims rejections above. Examiner reminds applicant that the claims are directed toward the apparatus and not a function/method, which are not commensurate with the claims.
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on bottom of page 20-page 22 regarding U.S.C. 103 rejection of independent claim 1, Nagorny is not believed to cure the deficiencies of Baek, Staebler, and Yousif with regard to the apparatus of amended claim 1.
Examiner responds that Nagorny is cited as a substantiating reference to teach that grounding of a conductive cage (RF cage 104, Fig. 1) reduces radiation of electromagnetic interference into surrounding environment as well as shield the enclosed area from electromagnetic radiation (paragraph [0040]). Therefore, the apparatus of Baek ‘405, Staebler, Yousif  and Daugherty as discussed in detail in claims rejections above would be considered capable of electromagnetic shielding, as substantiated by teachings of Nagorny.
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on page 22 regarding U.S.C. 103 rejection of independent claim 1, Hong is not believed to cure the deficiencies of Baek, Staebler, Yousif and Nagorny with regard to the apparatus of amended claim 1.
Examiner responds Hong is cited to substantiate that grounding of an electromagnetic shielding device can extinguish the electric field of the electromagnetic waves (page 4 see section titled “technical challenge” and the first through third paragraph under section titled “composition and operation of the invention”). Therefore, the apparatus of Baek ‘405, Staebler, 
Applicant argues (remarks filed 20 Dec 2021 with total of 28 pages) on page 22 regarding U.S.C. 103 rejection of depending claims 4, 6, 7-9, 10, 11, 16, 17, 12-13, 18 and respective prior art cited (Mungkekar and, Ishikawa, Kim, Banna and Le, Choi, Do, Baek ‘581 and Baek ‘214, and Yamazawa, respectively) do not cure the deficiencies of Baek, Staebler, Yousif, Nagorny, and Hong regarding amended claim 1.
Examiner responds that prior art references Mungkekar and, Ishikawa, Kim, Banna and Le, Choi, Do, Baek ‘581 and Baek ‘214, and Yamazawa are cited to teach limitations in depending claims and not cited to teach the limitations of independent claim 1.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 4-21 are also rejected.
Examiner notes that the independent claim could be amended to include further construction details of the electromagnetic shielding plate 352 and with respect to the other components in the plasma substrate process apparatus (i.e. lead frame cover 252 and electromagnetic shielding box 130) to recite in more details that which is disclosed in Fig. 4-5 and paragraph [0058]-[0063] to further differentiate the instant invention from the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franklin et al. (US 2014/0000810 A1) teaches that plasmas are susceptible to influence from electromagnetic fields (paragraph [0017]).
Simola (US 2005/0162249 A1) teaches alternating layers of aluminum and a ferromagnetic material such as mu metal for a magnetic shield wall element (title, abstract, Fig. 3, paragraph [0073]-[0077]).
Li et al. (US 2015/0129131 A1) teaches electromagnetic shielding plates can reduce coupling of radio waves, electromagnetic fields, and the full spectrum of electromagnetic radiation wherein the amount of reduction depends on the material use, its thickness, the size of the shielded volume and the frequency of the fields of interest (paragraph [0021]-[0024]). In other words, thickness of the shielding plate is a result-effective variable which affects the amount of attenuation/reduction of coupling of electromagnetic fields.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716